Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Terminal Disclaimer
The terminal disclaimer filed on 8/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,888,135 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nay on Sept. 6th, 2022.

The application has been amended as follows: 
In claim 10, line 3, the phrase “, wherein the article is in a worn state when a foot of a wearer is disposed within a void that is defined between the upper and the sole structure, and wherein the article is in an unworn state when the void is without the presence of a foot” has been inserted after “forefoot region”.

In claim 10, line 7, the phrase “, and the plurality of apertures of the sole structure in the midfoot region are partially closed” has been inserted after “fully closed”.

In claim 10, line 8, the term “transitioned” has been changed to ”the foot is inserted into the void to transition the article”.

In claim 10, lines 9-10, the phrase “, and wherein the worn state is characterized by the presence of a foot of a wearer within the article” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  Applicant’s amendment to claim 1 and the current examiner’s amendment to claim 10 has put all the claims in condition for allowance.  The amendments overcome the combination of prior art rejection (e.g. Johnson ‘’021 in view of Cross ‘033 and/or Toronjo ‘816).  The prior art of record do not disclose, teach or fairly suggest the combination as claimed; thus such as combination would only be arrived at using improper hindsight reasoning using information gleaned only from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732